     Case 2:20-cv-01891-RFB-EJY Document 35 Filed 12/02/20 Page 1 of 2



 1   LINCOLN COUNTY DISTRICT                              ALLISON MACKENZIE, LTD.
     ATTORNEY                                             Karen Peterson
 2   Dylan V. Frehner                                     NV Bar No. 366
     NV Bar No. 9020                                      402 N. Division St.
 3   181 North Main Street, Suite 205                     Carson City, NV 89703
     P.O. Box 60                                          Telephone: (775) 962-8073
 4   Pioche, Nevada 89043                                 kpeterson@allisonmackenzie.com
     Telephone: (775) 962-8073
 5   dfrehner@lincolncountynv.gov                         RYLEY CARLOCK & APPLEWHITE
     SNELL & WILMER                                       John C. Lemaster
 6   Wayne O. Klomp                                       AZ Bar No. 011588
     NV Bar No. 10109                                     Admitted Pro Hac
 7   50 West Liberty Street, Suite 510                    3200 North Central Avenue, Suite 1600
     Reno, NV 89501-2412                                  Phoenix, Arizona 85012
 8   Telephone: (775) 785-5429                            Telephone: (602) 440-4800
     wklomp@swlaw.com                                     jlemaster@rcalaw.com
 9
     Attorneys for Plaintiff, Lincoln County              Attorneys for Plaintiff Vidler Water Company,
10   Water District                                       Inc.

11
                                      UNITED STATES DISTRICT COURT
12
                                           DISTRICT OF NEVADA
13
     LINCOLN COUNTY WATER DISTRICT, a                    Case No. 2:20-cv-01891-RFB-EJY
14   political subdivision of the State of Nevada,
     and VIDLER WATER COMPANY, INC., a
15   Nevada corporation,

16                      Plaintiffs,                      STIPULATION AND ORDER OF
                                                         RULE 25(d) SUBSTITUTION OF
17   vs.                                                 DEFENDANT

18   STATE OF NEVADA, DEPARTMENT OF
     CONSERVATION AND NATURAL
19   RESOURCES, DIVISION OF WATER
     RESOURCES, AND NEVADA STATE
20   ENGINEER, and ADAM SULLIVAN,
     ACTING STATE ENGINEER
21
                        Defendants.
22
23               It is hereby stipulated by and between the parties in the above-captioned matter, by and

24   through counsel:

25               Adam Sullivan shall be substituted for Tim Wilson as a party to the above-captioned

26   matter. Tim Wilson has retired from the position of Nevada State Engineer effective November

27   30, 2020, and Adam Sullivan has been named Acting State Engineer effective November 30,

28   2020. Under Fed. R. Civ. P. 25(d), the successor to a “public officer who is a party in an official
     4782089.1
     11/30/20
     Case 2:20-cv-01891-RFB-EJY Document 35 Filed 12/02/20 Page 2 of 2




 1   capacity” is automatically substituted as a party. “[A]ny misnomer not affecting the parties’
 2   substantial rights must be disregarded.” Id. The Rule also provides that the Court may enter an
 3   Order confirming the substitution. Id.
 4          The Parties request the Court enter an Order confirming the Substitution of Adam
 5   Sullivan, Acting State Engineer, for Tim Wilson, State Engineer.
 6   DATED: December 1, 2020.
 7
      /s/ Kiel B. Ireland                                 /s/ John C. Lemaster
 8   STEVE SHEVORSKI (NV Bar No. 8256)                    KAREN A. PETERSON, ESQ.
     Chief Litigation Counsel                             Nevada State Bar No. 366
 9   AKKE LEVIN (NV Bar No. 9102)
     Senior Deputy Attorney General                       ALLISON MACKENZIE, LTD.
10   KIEL B. IRELAND (NV Bar No. 15368C)                  402 North Division Street
     Deputy Attorney General                              Carson City, Nevada 89703
11   555 East Washington Avenue, Suite 3900               kperteson@allisonmackenzie.com
     Las Vegas, Nevada 89101
12                                                        JOHN C. LEMASTER
     sshevorski@ag.nv.gov
13   alevin@ag.nv.gov                                     AZ Bar No. 011588
     kireland@ag.nv.gov                                   RYLEY CARLOCK & APPLEWHITE
14   Attorneys for Defendants                             3200 North Central Avenue, Suite 1600
                                                          Phoenix, Arizona 85012
15                                                        jlemaster@rcalaw.com
      /s/ Dylan V. Frehner
     DYLAN V. FREHNER, ESQ.                               Admitted Pro Hac Vice
16
     Nevada State Bar No. 9020                            Attorneys for Plaintiff
17   LINCOLN COUNTY DISTRICT                              Vidler Water Company
     ATTORNEY
18   181 North Main Street, Suite 205
     PO Box 60
19
     Pioche, Nevada 89043
20   dfrehner@lincolncountynv.gov

21   WAYNE O. KLOMP
     Nevada State Bar No. 10109                           IT IS SO ORDERED.
22   SNELL & WILMER
23   50 West Liberty Street                               UNITED STATES MAGISTRATE JUDGE
     Suite 510                                                    December 2, 2020
24   Reno, NV 89501-2412                                  DATED:
     Email: wklomp@swlaw.com
25   Attorneys for Plaintiff
     Lincoln County Water District
26
27
28                                                 - 2-
